Citation Nr: 0321729	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  99-24 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for chronic obstructive 
airway disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty for training from October 
1979 to March 1980.  He had active service from September 
1990 to October 1991, including active duty in Southwest Asia 
from November 1990 to July 1991.  The veteran also had 
unverified service in the National Guard from 1979 to 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision of the 
Montgomery, Alabama, Regional Office (RO).  In that decision, 
the RO denied service connection for obstructive lung 
disease, including as due to an undiagnosed illness.


REMAND

In November 2001, the Board remanded the respiratory disorder 
claim to the RO for the development of additional evidence.  
In March 2003, the Board undertook further development of 
evidence relevant to that claim, pursuant to authority 
granted by 38 C.F.R. § 19.9(a)(2) (2002).  That regulation 
was invalidated by the United States Court of Appeals for the 
Federal Circuit.  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  New 
evidence has been obtained.  However, in view of the Federal 
Circuit's opinion, the case must be remanded for the 
following:

1.  The RO should readjudicate the 
veteran's claim for service connection 
for a respiratory disorder, taking into 
consideration all of the evidence, 
including the evidence received since the 
RO's most recent supplemental statement 
of the case (SSOC).

2.  If the benefit sought continues to be 
denied, the RO should issue a SSOC.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


